Title: [Diary entry: 22 September 1788]
From: Washington, George
To: 

Monday 22d. Thermometer at 56 in the Morning—62 at Noon and 63 at Night. Morning cloudy with the Wind about North a little Et. Rid to the Plantations at the Ferry, Dogue run and French’s. At the first the People began to get fodder—aided by the hands from the latter. Six plows were at work, breaking up field No. 3 twice in a Furrow. The Carts (Frenchs joined) were drawing Rails to enclose the Wheat and Hay stacks. At French’s—Hands employed as above at the Ferry. At Dogue run—Eight Plows were at Work breaking up field No. 7—twice in a furrow. The other hands were employed in getting fodder. At Muddy hole—The whole force was about getting in, and securing the fodder at the M. Ho. Mr. Nisbet, Mr. Cunningham, & Colo. Harrison went away after breakfast. Majr. Powell—Sub. Sheriff came here on business before dinner & dined.